Christianson, J.
This is an action for damages alleged to have arisen out of a “land deal.” The jury returned a verdict in favor of the plaintiff for $771.85. The defendant then made an alternative motion for judgment notwithstanding the verdict or for a new trial. The trial court refused to order judgment notwithstanding the verdict, but granted a new trial. The defendant appeals from such order.
Respondent contends that the order is not appealable, and after a •careful consideration of this question we have arrived at the conclusion that this contention must be sustained. This court has repeatedly held that an order denying a motion for judgment notwithstanding the verdict is nonappealable. See Turner v. Crumpton, 25 N. D. 134, 141 N. W. 209; Houston v. Minneapolis, St. P. & S. Ste. M. R. Co. 25 N. D. 471, 46 L.R.A.(N.S.) 589, 141 N. W. 994, Ann. Cas. 1915C, 529; Starke v. Wannemacher, 32 N. D. 617, 156 N. W. 494.
The order appealed from, so far as adverse to the defendant, merely •denied the motion for judgment notwithstanding the verdict. That portion of the order was nonappealable. St. Anthony Falls Bank v. Graham, 67 Minn. 318, 69 N. W. 1077; Ripon Hardware Co. v. Haas, 141 Wis. 65, 69, 123 N. W. 659. See also Turner v. Crumpton; Houston v. Minneapolis, St. P. & S. Ste. M. R. Co.; and Starks v. Wannemacher, supra.
Appellant directs our attention to the decision of the Minnesota ■supreme court in Westacott v. Handley, 109 Minn. 452, 124 N. W. 226, wherein an order similar to the one involved in the case at bar is held to be appealable. That decision was based upon the Minnesota statute which reads as follows: “When, at the close of the testimony, *120any party to the action moves the court to direct a verdict in his favor, and such motion is denied, upon a subsequent motion that j adgment be entered notwithstanding the verdict, the court shall grant the same if the moving party was entitled to such directed verdict. An order for judgment notwithstanding the verdict may also be made on a motion in the alternative form asking therefor, or, if the same be-denied, for a new trial. If the motion for judgment notwithstanding the verdict be denied, the supreme court, on appeal from the judgment, may order judgment to be so entered, when it appears from the testimony that a verdict should have been so directed at the trial; and it may also so order, on appeal from the whole order denying such motion. when made in the alternative form, whether a new trial was granted or denied by such order.” Rev. Laws 1905, § 4362.
The -statute of this state relative to motions for judgment notwithstanding the verdict reads as follows: “In all cases where, at the close of the testimony in the case tried, a motion is made by either party to the suit requesting the trial court to direct a verdict in favor of the party making such motion, which motion was denied, the trial court, on motion made that judgment be entered notwithstanding the verdict, or on motion for a new trial, shall order judgment to be entered in favor of the party who was entitled to have such verdict directed in his or its favor; and the supreme court of the state on appeal from an order granting or denying a motion for a new trial in the action in which such motion was made, or upon a review of such order or on appeal from the judgment, may order and direct judgment to be entered in favor of the party who was entitled to have such verdict directed in his or its-favor, whenever it shall appear from the testimony that the party was entitled to have such motion granted.” Comp. Laws 1913, § 1643. It will be noticed that there is considerable difference between the Minnesota statute and our own statute on this subject.
And while it is true that the Minnesota supreme court, in the case cited, held an order similar to that here involved to be appealable, we are agreed that that rule should not be adopted under our statute and the former decisions of this court. In this connection it may be mentioned that the supreme court of Wisconsin has reached a conclusion diametrically opposite to that reached by the Minnesota court. See Ripon Hardware Co. v. Haas, 141 Wis. 65, 69, 123 N. W. 659. While *121it is permissive under our practice to unite a motion for a new trial with, one for judgment notwithstanding the verdict, it is not essential that the motions be so united. They are in fact two separate motions, and ask for two different kinds of relief. A party who moves for judgment notwithstanding the verdict and fails to unite with it a motion for a new trial does not waive his right to make a motion for a new trial in the usual statutory way. Nelson v. Grondahl, 12 N. D. 130, 96 N. W. 299. If a party desires to move for judgment notwithstanding the verdict he may do SO', without asking in the alternative for a new trial. If he desires a new trial he may move for this alone; or he may combine the two motions in the alternative form as was done in the case at bar. If he makes the alternative motion, he ought not to complain if the trial court grants the one least favorable to the moving party. If a party does not want a new trial he ought not to ask for it.
Appeal dismissed.